Citation Nr: 1220995	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-46 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1950 to March 1952.  He died in April 2008.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant seeks service connection for the cause of the Veteran's death.  The appellant asserts that the cause of the Veteran's death is related to his service-connected disabilities, to include posttraumatic stress disorder (PTSD) and cold weather injuries.  Specifically, the Veteran's wife contends that the Veteran's service-connected PTSD and cold weather injuries led to his cardiovascular problems, which ultimately caused his death.  The Veteran's death certificate indicates that the Veteran died on April [redacted], 2008, from an acute myocardial infarction, due to, or as a consequence of, atherosclerosis.  

During the Veteran's lifetime, he was service connected for posttraumatic stress disorder (PTSD) at a 100 percent rating, residuals of a cold injury to the left foot at a 30 percent rating, and residuals of a cold injury to the right foot at a 30 percent rating.  These evaluations combined to a 100 percent rating, effective September 25, 2001.  The primary issue left to address in this case is whether the Veteran's service-connected PTSD was a principle or contributory cause of his death.  

On February 7, 2012, the Board requested a medical opinion concerning the issue on appeal, to include service connection for the cause of the Veteran's death.  An expert opinion letter from a Chief of Consultation and Liaison Psychiatry was received by the Board in March 2012.  The Board found that in rendering this opinion, the specialist did not specifically discuss all the questions requested by the Board.  The Psychiatrist stated that while there was an association between PTSD and atherosclerosis, there was no direct causal relationship between these two disorders known at that time.  However, the specialist failed to state specifically whether the Veteran's PTSD contributed substantially or materially to the Veteran's death and/or aided or lent assistance to the production of death. 

Without further clarification, the Board is without medical expertise to determine the whether the Veteran's service-connected PTSD contributed substantially or materially to the Veteran's death; combined to cause death; and/or aided or lent assistance to the production of death. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a VA medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should refer the claims file to a Psychiatrist for the purpose of providing an opinion as to the cause of the Veteran's death.  

A. The specialist should state whether it is it at least as likely as not that the Veteran's service-connected PTSD:

a. contributed substantially or materially to the Veteran's death; 

b. combined to cause death; and/or 

c. Aided or lent assistance to the production of death?  

B. Additionally, the specialist should discuss whether there is any medical literature supporting a relationship between PTSD and atherosclerosis or acute myocardial infarction.  

C. Furthermore, review and discuss the Veteran's VA outpatient treatment records, private medical records, the March 2012 VHA expert opinion letter, and any other relevant information. 

The complete rationale for all conclusions reached (to include citation, as necessary, to specific evidence in the record, etc) should be set forth.

2) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
		
3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

